            Case 1:19-cr-00395-BAH Document 31 Filed 05/20/20 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
                     Plaintiff,
                                                   Criminal No. 2019-CR-00395
       v.
LARRY DEAN HARMON,
                     Defendant.

     DEFENDANT’S MOTION TO DISMISS COUNTS TWO AND THREE
     FOR FAILURE TO STATE AN OFFENSE AND MEMORANDUM OF
              POINTS AND AUTHORITIES IN SUPPORT

       Pursuant to Federal Rule of Criminal Procedure 12(b)(3)(B)(v) and LCrR
47, Defendant Larry Dean Harmon respectfully moves to dismiss counts two
and three of the Indictment for failure to state an offense. This Motion is
supported by the following Memorandum of Points and Authorities.
                       Memorandum of Points and Authorities

I.     INTRODUCTION
       Counts Two and Three of the Indictment [Doc. 1] both depend on the
allegation that Mr. Harmon broke District of Columbia law by engaging in
money transmission without a D.C. license to do so. [See Doc. 1, ¶¶ 18(a) & 20]
But even if the central facts the Government alleges are true—even if Helix
operated as alleged and even if Mr. Harmon operated it—Mr. Harmon did not
engage in “money transmission” within the law of the District of Columbia,
because bitcoin is not “money” as defined by D.C. law.         Under D.C. law,
“‘[m]oney’ means a medium of exchange currently authorized or adopted by a
domestic or foreign government.” D.C. Code § 28:1-201. Bitcoin is neither of
those things. E.g., United States v. Ulbricht, 858 F.3d 71, 83 n.3 (2d Cir. 2017)
(“Bitcoin is also a completely decentralized currency, operating free of nation
        Case 1:19-cr-00395-BAH Document 31 Filed 05/20/20 Page 2 of 8




states or central banks; anyone who downloads the Bitcoin software becomes
part of the Bitcoin network.”); United States v. Brown, 857 F.3d 334, 337 (6th
Cir. 2017) (defining bitcoin as “a virtual, sovereign-free currency”); United
States v. Costanzo, 956 F.3d 1088, 1091 (9th Cir. 2020) (“Bitcoin is an
alternative currency that can be transferred electronically anywhere in the
world with no bank and no government forms.”). Thus, Counts Two and Three
fail to state an offense.

II.   COUNTS TWO AND THREE FAIL TO STATE AN OFFENSE
      BECAUSE BITCOIN IS NOT MONEY AND THUS HELIX DID
      NOT REQUIRE A D.C. MONEY TRANSMISSION LICENSE
      When “considering a motion to dismiss for failure to state an offense, the
court is limited to reviewing the face of the indictment and, more specifically,
the language used to charge the crimes.” United States v. Sanford, Ltd., 859
F. Supp. 2d 102, 107 (D.D.C. 2012) (internal quotation marks and citation
omitted). Here, even, though the “court must presume the allegations of the
indictment to be true,” id. (citation omitted), Counts Two and Three must be
dismissed.

      A.     The D.C. Code is Unambiguous that its Money
             Transmission Licensure Requirement Does not Apply to
             Bitcoin.
      Statutory interpretation, as the Supreme Court has confirmed
repeatedly, “begins with the language of the statute itself,” and where the
statute’s language is plain, “that is also where the inquiry should end.” Puerto
Rico v. Franklin Cal. Tax-Free Tr., 136 S. Ct. 1938, 1946 (2016) (internal
quotation marks and citation omitted). And the D.C. Code makes plain that,
unlike other states with broader statutes, its money transmission licensing
requirement does not apply to the transmission or receipt of bitcoin.
      The D.C. statute on which Counts Two and Three depends is § 26-
1023(c), which makes it a felony to “engage[] in the business of money


                                      -2-
          Case 1:19-cr-00395-BAH Document 31 Filed 05/20/20 Page 3 of 8




transmission without a license.”       In relevant part, the D.C. Code defines
“[m]oney transmission” as “engaging in the business of receiving money for
transmission or transmitting money.” D.C. Code § 26-1001 (10) (emphasis
added). Again, in the District of Columbia, “money” is a “medium of exchange
currently authorized or adopted by a domestic or foreign government.” D.C.
Code § 28:1-201(24); see also id. at cmt. 24 (“The test is that of sanction of
government, whether by authorization before issue or adoption afterward,
which recognizes the circulating medium as a part of the official currency of
that government.”). Bitcoin is not authorized or adopted by a government and
it is thus unregulated by the D.C. Code.1        Cf. D.C. Dep’t of Insurance,
Securities, and Banking, What you Should Know About Bitcoin and Other
Virtual     Currencies   (July   11,    2014),   https://disb.dc.gov/sites/default
/files/dc/sites/disb/page_content/attachments/DISBConsumerGuideVirtualCu
rrency%202018.pdf (“Until this form of currency is regulated, D.C. residents
should be aware of the increased risks.”).
      That “money” within the meaning of the D.C. Code is limited to that
which is authorized or adopted by a government could not be more plain. Cf.
Wis. Cent. Ltd. v. United States, 138 S. Ct. 2067, 2070-71 (2018) (declining to
expand definition of “money remuneration” to include stocks). If the District
of Columbia wants to require a license to engage in the sending and receiving


1     Some states, for example, Arizona, have similarly narrow definitions of
“money,” that hinge on adoption or issuance by a governmental body. See Ariz.
Rev. Stat. § 6-1201(9) (defining money as “a medium of exchange that is
authorized or adopted by a domestic or foreign government as a part of its
currency”); Va. Stat. Ann. § 8.1A-201 (24) (same). Other States have broader
definitions of “money transmission” within which bitcoin is included. See, e.g.,
N.C. Gen. Stat. § 53-208.42(13) (including within requirement for “money
transmission” not only “money” but also “monetary value,” which includes
digital currency); S.C. Code § 35-11-105(9) (same).


                                        -3-
        Case 1:19-cr-00395-BAH Document 31 Filed 05/20/20 Page 4 of 8




of bitcoin, it can do what other states have done: amend its statute to include
not just “money” but also “monetary value” within its reach. Or it could amend
its definition of money to reach beyond that which is authorized or adopted by
a government. But for now, and in 2017, such conduct is and was outside the
ambit of D.C.’s money transmission laws.
       The Indictment alleges only that Helix allowed users to send and receive
only bitcoin, and not any “medium of exchange currently authorized or adopted
by a domestic or foreign government;” the Indictment fails to state an offense
in Counts Two and Three.

       B.    Even if the Code is Ambiguous as to the Meaning of Money,
             the Rule of Lenity Precludes the Interpretation on Which
             Counts Two and Three Depend.
       That bitcoin is not “money” and thus its transmission is not regulated by
the D.C. Code is plain on the face of the Code. But even if the Code is somehow
ambiguous as to what is and isn’t regulated under it, any “ambiguity
concerning the ambit of criminal statutes should be resolved in favor of lenity.”
Skilling v. United States, 561 U.S. 358, 410 (2010) (citation omitted). Such a
construction “not only vindicates the fundamental principle that no citizen
should be held accountable for a violation of a statute whose commands are
uncertain . . . [i]t also places the weight of inertia upon the party that can best
induce Congress to speak more clearly and keeps courts from making criminal
law in Congress’s stead.” United States v. Santos, 553 U.S. 507, 514 (2008).

III.   COUNT TWO ALSO FAILS TO STATE AN OFFENSE BECAUSE
       HELIX WAS NOT A “MONEY TRANSMITTING BUSINESS”
       UNDER 18 U.S.C. § 1960.
       Count Two also fails to state an offense because, at least as that term
was defined during the alleged acts in this case, Helix was not a “money
transmitting business” within the meaning of 18 U.S.C. § 1960. In familiar
terms, a money transmitting business under Section 1960, even an informal


                                       -4-
        Case 1:19-cr-00395-BAH Document 31 Filed 05/20/20 Page 5 of 8




one, “operates in a similar fashion to a Western Union business.” United States
v. Elfgeeh, 515 F.3d 100, 108 (2d Cir. 2008) (quoting testimony of FBI agent
describing hawala organization as money transmission business); United
States v. Bah, 574 F.3d 106, 110 (2d Cir. 2009) (describing Government’s
evidence that “certain customers came to [the defendant’s] restaurant in the
Bronx, delivered U.S. currency, and instructed [the defendant] to deliver the
equivalent value of local currency to recipients in West Africa”).
      Plainly, everyone who sends or receives money, or bitcoin, is not a money
transmitting business. Even someone, or some business, who sends or receives
a lot of money or does so many times isn’t a money transmitter under federal
law, even though the ambiguous text of the statute could be read that way.
Thus, the Second Circuit has sustained the statute against a constitutional
challenge only by adhering to a specific definition of “money transmitting
business” that Mr. Harmon does not satisfy. United States v. Velastegui, 199
F.3d 590, 593 (2d Cir. 1999) (construing statute narrowing in order to ensure
the statute gives “fair warning of the conduct that it makes [the charged
offense] a crime”). That court defined “business” as one that “receives money
from a customer and then, for a fee paid by the customer, transmits that money
to a recipient in a place that the customer designates, usually a foreign
country.” Id. at 592; see also United States v. Banki, 685 F.3d 99, 113 n.9 (2d
Cir. 2012), as amended (Feb. 22, 2012) (to satisfy Section 1960, business “must
transmit money to a recipient in a place that the customer designates, for a fee
paid by the customer”); see also 31 C.F.R. § 1010.100(ff)(5)(i) (2014) (defining
“money transmission services” to require transmission of funds to “another
location or person”). Put differently, these cases construe Section 1960 as
requiring a money transmitting business to involve the transmission of money
to a third party or location. See also United States v. Faiella, 39 F. Supp. 3d


                                      -5-
        Case 1:19-cr-00395-BAH Document 31 Filed 05/20/20 Page 6 of 8




544, 546 (S.D.N.Y. 2014) (defining same C.F.R. subsection in the context of a
bitcoin transmission case as “require[ing] transmission of funds to another
location or person”).
      Relying on this same subsection of the C.F.R., FinCEN guidance in place
at the time of the alleged offenses in this case similarly stressed that to qualify
as “money transmission services” meant “the acceptance . . . [and] the
transmission of currency, funds, or other value that substitutes for currency to
another location or person.” Application of FinCEN’s Regulations to Persons
Administering, Exchanging, or Using Virtual Currencies, FIN-2013-G001
(Mar. 18, 2013) (the “2013 Guidance”), https://www.fincen.gov/resources
/statutes-regulations/guidance/application-fincens-regulations-persons-
administering (emphasis added) (quoting 31 CFR § 1010.100(ff)(5)(i)(A)). This
same 2013 Guidance also noted that “a person is an exchanger [and thus
regulated] . . . if the person accepts [bitcoin] from one person and transmits it
to another person [as part of its business]. Id.
      Here, the Indictment nowhere alleges that Helix transmitted bitcoin to
“another person or location.” Generally, the Indictment alleges that “Helix was
designed to be a ‘bitcoin tumbler’ that ‘cleans’ bitcoins by providing customers
with new bitcoins.” [Doc. 1, ¶ 5] That, too, isn’t money transmission within
the meaning of § 1960.       In the sole actual transaction described in the
Indictment, it alleges that on November 8, 2016 an FBI agent sent bitcoin to
Helix and that Helix “exchanged the bitcoin for an equivalent amount of
bitcoin” that was returned to the agent himself. [Id., ¶ 7]
      Therefore, because, even if true, the conduct alleged in Count Two is not
within the ambit of the money transmission regulations, it fails to state an
offense for this additional reason.




                                       -6-
       Case 1:19-cr-00395-BAH Document 31 Filed 05/20/20 Page 7 of 8



IV.   CONCLUSION
      Counts Two and Three of the Indictment fail, even if true, to state an
offense. Thus, Mr. Harmon respectfully requests that they be dismissed.




                                    -7-
              Case 1:19-cr-00395-BAH Document 31 Filed 05/20/20 Page 8 of 8




  Dated: May 20, 2020
                                            /s/ Charles Flood
                                            Charles Flood
                                            Flood & Flood Law Office
                                            914 Preston at Main, Suite 800
                                            Houston, TX 77002
                                            (713) 223-8877; Fax (713) 223-8877
                                            charles@floodandflood.com
                                            Texas Bar License# 00798178
                                            Fed I.D. 22508

                                            Jean-Jacques Cabou*
                                            Alexis E. Danneman*
                                            Perkins Coie
                                            2901 N. Central Avenue, Suite 2000
                                            Phoenix, Arizona 85012

                                            *Pro hac vice motion forthcoming

                                            Attorneys for Defendant Larry Dean
                                            Harmon

147881216.2
